Plaintiff in error entered his plea of guilty in the case on the 11th day of March, 1930, and was at that time adjudged by the court to pay a fine of $100 and be imprisoned in the county jail for a period of 60 days.
On the 26th day of March, 1930, defendant filed his application for leave to withdraw his plea of guilty and enter a plea of not guilty, which was denied by the court.
The appeal was filed in this court on the 16th day of April, 1930. No briefs have been filed.
An examination of the record discloses no reversible error.
The cause is affirmed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating. *Page 382